DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2022 has been entered.

RESPONSE TO AMENDMENT
Claims 1-18 are pending in the application.  Claims 17 and 18 have been added.
Amendments to the claims 1, 5, 6, 10, 15, and 16, filed on 28 July 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 28 July 2022, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Examiner’s Notes
With Regards to Claims 1, 6, 15, and 16:  Instant claims 1, 6, 15, and 16 contain the non-entered amendments to the claims that were filed on 23 June 2022.  As such, they contain amendments that have not been properly annotated and improper claim status identifiers.  For the purpose of examination the claims will be examined and treated as though the previously non-entered amendments were entered.

Claim Objections
Claims 5, 15, and 18 are objected to because of the following informalities:
With Regards to Claim 5:  Instant claim 5 recites "at least a portion" on line 2; recommend correcting this to read as "at least the[[a]] portion".
With Regards to Claim 15:  Instant claim 15 recites "at least a portion" on line 2; recommend correcting this to read as "at least the[[a]] portion".
With Regards to Claim 15:  Instant claim 15 recites "viewed a cross-section" on line 21, which appears to be a typographical error; recommend correcting this to read as "viewed in the[[a]] cross-section".
With Regards to Claim 18:  Instant claim 18 recites "wherein the area enclosed by the boundary is coplanar" on lines 1 to 2; for clarity, recommend correcting this to read as "wherein each of the boundary encloses an[[the]] area that is coplanar".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 7:  Claim 7 recites the limitation "the first surface embossing pattern" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination the limitation will be treated to read as "the [[first]] surface embossing pattern".
With Regards to Claim 7:  Claim 7 recites the limitation "the first surface embossing pattern" in lines 3 to 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination the limitation will be treated to read as "the [[first]] surface embossing pattern".
With Regards to Claim 15:  Instant claim 15 recites "the first concavity and the second concavity are adjacent to each other on a surface of the portion of the one side of the film and a distance between the first concavity and the second concavity is d1 when the film is viewed in a cross-section of the unit area of 1 cm2 of the film" on lines 16 to 18.  However, claim 15 also recites that "the plurality of concavities of the first surface embossing pattern comprise a first concavity and a third concavity, the plurality of concavities of the second surface embossing pattern comprise a second concavity and a fourth concavity" on lines 9 to 12.  In that the first concavity and the second concavity are disposed on opposing surfaces, it is unclear as to how the second concavity can be adjacent to the first concavity on the one side of the film.  The claim is rendered indefinite, because a person of ordinary skill in the art would not be able to ascertain the scope of the claimed invention.  (Based upon the instant disclosure, the recited limitation appears to be in error, see paragraph [0023] of the filed instant specification.)  For the purposes of examination the claim will be treated to read as "the first concavity and the second concavity are adjacent to each other 2 of the film".
With Regards to Claim 15:  Instant claim 15 recites "the third concavity and the fourth concavity are adjacent to each other on a surface of the portion of another side of the film opposite to the one side of the film and a distance between the third concavity and the fourth concavity is d2 when the film is viewed in the cross-section of the unit area of 1 cm2 of the film" on lines 19 to 22.  However, claim 15 also recites that "the plurality of concavities of the first surface embossing pattern comprise a first concavity and a third concavity, the plurality of concavities of the second surface embossing pattern comprise a second concavity and a fourth concavity" on lines 9 to 12.  In that the first concavity and the second concavity are disposed on opposing surfaces, it is unclear as to how the second concavity can be adjacent to the first concavity on the one side of the film.  The claim is rendered indefinite, because a person of ordinary skill in the art would not be able to ascertain the scope of the claimed invention.  (Based upon the instant disclosure, the recited limitation appears to be in error, see paragraph [0023] of the filed instant specification.)  For the purposes of examination the claim will be treated to read as "the third concavity and the fourth concavity are adjacent to each other 2 of the film".
With Regards to Claim 18:  Claim 18 recites the limitation "immediately adjacent convexities" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claim 18:  Claim 18 recites "the area" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claim 18:  Claim 18 recites "the area enclosed by the boundary is coplanar with each of its immediately adjacent convexities" on lines 1 to 2.  As written, it is unclear as to what "the boundary" pertains to, and is therefore considered indefinite.  For the purpose of examination, it is the decision of the examiner to treat the limitation to read as "each of the boundary encloses an[[the]] area that is coplanar with each of its immediately adjacent convexities".

Claim Rejections - 35 USC § 103
Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 6,863,956 B1).
Regarding Claim 1:  Nakajima discloses an interlayer for laminated glass, wherein the interlayer comprises on at least one surface a plurality of convex plateau-forming portions surrounded by concave channel portions (figure 5 and [Col. 5: li. 54-61] of Nakajima).  Nakajima also discloses that the geometry of the convex portion is not particularly restricted ([Col. 9: li. 9-17] of Nakajima).  It is also disclosed by Nakajima that the concave troughs can be V-shaped, U-shaped, or bracket-shaped, wherein the interval (pitch) of the concave troughs is 0.1 to 10 mm, and wherein the width of the trough is from 20 to 100 µm ([Col. 16: li. 1-12] of Nakajima), wherein a person of ordinary skill in the art, at the time the invention was made, could have calculated the area of the convex portion to be 0.0064 mm2 or more; which overlaps the presently claimed range of --0.01 mm2 to 4.00 mm2--.  Nakajima differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Nakajima, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.  Nakajima further discloses that a plurality of concave portions define the boundary of each convex portion, the concave portions sharing a line that forms a closed curve (figure 5 of Nakajima).
Regarding Claim 2:  Nakajima discloses that the plurality of concavities intersect with each other to form lines, and each of the lines has two or more breakpoints at which a direction of the line changes (figure 5 of Nakajima).
Regarding Claim 3:  Nakajima discloses that each one of the plurality of convexities shares some of the plurality of concavities with ones of the plurality of convexities that are adjacent to the one of plurality of convexity, and either one or both of a shape and an area of each of the plurality of convexities that are adjacent to the one of the plurality of convexity is different from either one or both of a shape and an area of the one of the plurality of convexity (figure 5, [Col. 6: li. 4-5], and [Col. 8: li. 66 to Col. 9: li. 8] of Nakajima).
Regarding Claim 4:  Nakajima discloses that a number of some of the plurality of convexities that are adjacent to the one of the plurality of convexity is four (figure 5 of Nakajima).
Regarding Claim 5:  Nakajima discloses that the surface embossing pattern formed on at least a portion of the one side of the film is a first surface embossing pattern, the film further comprises a second surface embossing pattern formed on at least a portion of another side of the film, the second surface embossing pattern comprises a plurality of convexities and a plurality of concavities separating the plurality of convexities of the second surface embossing pattern from one another, and shapes of the plurality of convexities in a unit area of 1 cm2 of the first surface embossing pattern are different from shapes of the plurality of convexities in a unit area of 1 cm2 of the second surface embossing pattern (figure 5 and [Col. 10: li. 57-64] of Nakajima).
Regarding Claim 6:  Nakajima discloses that the one side of the film comprises a concavity A, a concavity B, and a concavity C in a cross-section of a unit area of 1 cm2, the concavity B is adjacent to the concavity A, the concavity C is adjacent to the concavity B, and a distance between the concavity A and the concavity B is different from a distance between the concavity B and the concavity C (figure 5 and [Col. 9: li. 3-5] of Nakajima).
Regarding Claim 7:  Nakajima discloses that each convex portion has a base length of from 30 µm to 1000 µm (0.003 cm to 0.1 cm) ([Col. 9: li. 52-65] of Nakajima), wherein for each square shaped convex portion a person of ordinary skill in the art could have calculated there to be a number of convexities, in a 1 cm2 area, ranging from 100 [= 1 cm2 / ((0.1 cm)x(0.1 cm)) ] to 111,111 [= 1 cm2 / ((0.003 cm)x(0.003 cm)) ]; which overlaps the presently claimed range of --24 to 9,800 convexities in a unit area of 1 cm2--.  Nakajima differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Nakajima, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Nakajima fails to disclose that the areas of the convexities in the unit area of 1 cm2 of the surface embossing pattern have --a standard deviation of areas of the convexities of from 0.01 to 0.4--.  However, it would have been obvious to one of ordinary skill in the art to have adjusted the sizes of the convexities to have a standard deviation between 0.01 to 0.4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  A person would have adjusted the standard deviation because a lower standard deviation would mean there is little variation in the measurements, resulting in a more regular product.  See MPEP 2144.05(II)(B).
Regarding Claim 8:  Nakajima discloses that each of the plurality of convexities has a shape of a polygon comprising vertexes, an internal angle of each of the vertexes of the polygon is more than 40° and less than 180° (figure 5 of Nakajima).
Regarding Claim 11:  Nakajima discloses the claimed invention wherein the area of the convexities is calculated to range from 0.0009 mm2 [= (0.03 mm)x(0.03 mm)] to 1 mm2 [= (1 mm)x(1 mm)] ([Col. 9: li. 52-65] of Nakajima), but does not explicitly recite --a value of deaeration performance of the film at 40°C is 80% or more of a value of deaeration performance of the film at 20°C--.  However, the film of Nakajima uses the same materials and method as applicant (i.e. a film of polyvinyl acetal formed by embossing; see ([Col. 8: li. 31-36] and [Col. 9: li. 52-65]) of Nakajima and ([0009], and [0122]) of the instant specification).  Therefore, it is reasonable to expect that the value of deaeration performance of the film disclosed by Nakajima would also have --a value of deaeration performance of the film at 40°C is 80% or more of a value of deaeration performance of the film at 20°C-- as claimed.  "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established".  See MPEP §2112.01(I).
Regarding Claim 12:  Nakajima discloses that each of the plurality of convexities has a shape of a polygon, and the polygon is any one of a triangle, a quadrilateral (figure 5 and [Col. 9: li. 9-17] of Nakajima).
Regarding Claim 13:  Nakajima discloses that the plurality of concavities intersect with each other to form a line that begins at a start point where one of the plurality of concavities intersects a first edge of the surface embossing pattern, and extends along intersecting ones of the plurality of concavities to an end point where another one of the plurality of concavities intersects the first edge of the surface embossing pattern or a second edge of the surface embossing pattern (figure 5 of Nakajima).
Regarding Claim 14:  Nakajima discloses the claimed film, but does not explicitly recite that --80% or more of the plurality of convexities in a unit area of 1 cm2 of the surface embossing pattern have an area satisfying [0.4 x Sm ≤ Sni ≤ 1.6 x Sm], where Sni is an area of convexity in the unit area of 1 cm2, and Sm is an average area of the plurality of convexities in the unit area of 1 cm2--.  However, it would have been obvious to one of ordinary skill in the art to have adjusted the sizes of the convexities to have 80% or more of the convexities with an area that satisfies [0.4 x Sm ≤ Sni ≤ 1.6 x Sm], since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  A person would have adjusted the standard deviation because a lower standard deviation would mean there is little variation in the measurements, resulting in a more regular product.  See MPEP 2144.05(II)(B).
Regarding Claim 15:  Nakajima discloses that the surface embossing pattern formed on at least a portion of the one side of the film is a first surface embossing pattern, the film for laminated glass further comprises a second surface embossing pattern formed on at least a portion of another side of the film opposite to the one side of the film, the second surface embossing pattern comprises a plurality of convexities, and a plurality of concavities separating the plurality of convexities of the second surface embossing pattern from one another; the plurality of concavities of the first surface embossing pattern comprise a first concavity and a third concavity, the plurality of concavities of the second surface embossing pattern comprise a second concavity and a fourth concavity, the first concavity, the second concavity, the third concavity, and the fourth concavity are disposed in a unit area of 1 cm2 of the film when the film is viewed in a direction perpendicular to the one side of the film and the other side of the film, the first concavity and the second concavity are adjacent to each other and a distance between the first concavity and the second concavity is d1 when the film is viewed in a cross-section of the unit area of 1 cm2 of the film, the third concavity and the fourth concavity are adjacent to each other and a distance between the third concavity and the fourth concavity is d2 when the film is viewed a cross-section of the unit area of 1 cm2 of the film, and d1 and d2 are different from each other (figure 5 and [Col. 10: li. 57-64] of Nakajima).
Regarding Claim 16:  Nakajima discloses a method of manufacturing a film for laminated glass, the method comprising: preparing an untreated film, a first embossing pattern transfer device comprising a first pattern, and a second embossing pattern transfer device comprising a second pattern; and transferring the first pattern of the first embossing pattern transfer device to one side of the untreated film, and transferring the second pattern of the second embossing pattern transfer device to another side of the untreated film opposite the one side of the untreated film, thereby preparing a film for laminated glass, wherein the first pattern of the first embossing pattern transfer device comprises first non-protrusions, and first protrusions separating the first non-protrusions from one another and being connected to each other so that each of the first non-protrusions has a boundary defined by some of the first protrusions, the second pattern of the second embossing pattern transfer device comprises second non-protrusions, and second protrusions separating the second non-protrusions from each other and being connected to each other so that each of the second non-protrusions has a boundary defined by some of the second protrusions, one side of the film for laminated glass comprises a first surface embossing pattern, another side of the film for laminated glass opposite the one side of the film for laminated glass comprises a second surface embossing pattern, the first surface embossing pattern comprises: a plurality of first convexities corresponding to the first non-protrusions of the first pattern of the first embossing pattern transfer device; and a plurality of first concavities corresponding to the first protrusions of the first pattern of the first embossing pattern transfer device, the plurality of first concavities separating the plurality of first convexities from each other and being connected to each other so that each of the plurality of first convexities has a boundary defined by some of the plurality of first concavities, the second surface embossing pattern comprises: a plurality of second convexities corresponding to the second non-protrusions of the second pattern of the second embossing pattern transfer device; and a plurality of second concavities corresponding to the second protrusions of the second pattern of the second embossing pattern transfer device, the plurality of second concavities separating the plurality of second convexities from each other and being connected to each other so that each of the plurality of second convexities has a boundary defined by some of the plurality of second concavities, and wherein a line shared by one of the plurality of convexities and the plurality of concavities defining the boundary of the one of the plurality of convexities forms a closed curve (figure 5, [Col. 5: li. 54-61], and [Col. 9: li. 9-38 and 52-65] of Nakajima).
Nakajima does not explicitly recite that --an average area of the first convexities is 0.01 mm2 to 4.00 mm2, and an average area of the second convexities is 0.01 mm2 to 4.00 mm2--.  However, a person of ordinary skill in the art could have calculated the areas of the first convexities and the second convexities, disclosed by Nakajima, to range from 0.0009 mm2 [= (0.03 mm)x(0.03 mm)] to 1 mm2 [= (1 mm)x(1 mm)] ([Col. 9: li. 52-65] of Nakajima); which overlaps the claimed range of --0.01 mm2 to 4.00 mm2--.  Nakajima differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Nakajima, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.  
Regarding Claim 17:  Nakajima discloses that the boundary is further defined by a plurality of concavities that are immediately adjacent to the each of the plurality of convexities (figure 5 of Nakajima).
Regarding Claim 18:  Nakajima discloses that the area enclosed by the boundary is coplanar with each of its immediately adjacent convexities (figure 5 of Nakajima).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781